Citation Nr: 0948393	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in January 2009.  That development 
was completed, and the case has since been returned to the 
Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the appellant's representative submitted a waiver of 
the RO's initial consideration of the evidence in December 
2009. Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.

The Board also notes that the appellant's representative 
contended in a December 2008 informal hearing presentation 
that the RO's decision denying accrued benefits was clearly 
and unmistakably erroneous in light of the September 2003 
letter from the Vet Center and a July 2004 VA examination.  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Therefore, the matter is referred to the RO for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
March 2005, and the immediate cause of death was listed as 
asystole (cardiac arrhythmia) due to congestive heart failure 
due to ischemic cardiomyopathy due to coronary artery 
disease.  Other significant conditions included hypertension, 
diabetes, hyperlipidemia, chronic renal failure, prostate 
carcinoma, and mitral valve insufficiency.

3.  At the time of the Veteran's death, service connection 
had been established for posttraumatic stress disorder 
(PTSD).

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.  His service-connected PTSD was 
not a principal or contributory cause of death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death. In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the Board does acknowledge that the RO did not 
provide the appellant with adequate notice prior to the 
initial rating decision in February 2006.  Nevertheless, the 
RO did send the appellant letters in May 2005 and February 
2009, which did collectively meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the appellant's claim was readjudicated in 
supplemental statements of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had 
a "meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
May 2005 and February 2009 letters stated that the evidence 
needed to show that the Veteran died in service or that his 
service-connected disabilities caused or contributed to his 
death.  The February 2009 letter explained that it must be 
shown that the condition causing the Veteran's death had its 
onset in service or was permanently aggravated in service.  
In addition, the February 2009 letter stated that the 
evidence must show that the Veteran died while on active 
military service or that he had a service-connected 
disability that was either the principle or contributory 
cause of his death.  It was specifically noted that that the 
Veteran had been service-connected for PTSD during his 
lifetime, which had been evaluated as 50 percent disabling 
effective from September 10, 1998.  The February 2009 letter 
further explained what evidence was necessary to establish 
service connection for the cause of the Veteran's death based 
on a disorder that was not service-connected.  Additionally, 
the June 2006 statement of the case (SOC) and the May 2008, 
August 2008, and October 2009 supplemental statements of the 
case (SSOC) provided the appellant with the pertinent 
regulations and notified her of the reasons for the denial of 
her application and, in so doing, informed her of the 
evidence that was needed to substantiate her claim. 

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2005 and February 2009 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claim and 
that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
May 2005 and February 2009 letters notified the appellant 
that she must provide enough information about the Veteran's 
records so that they could be requested from the agency or 
person that has them.  It was also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the May 2005 and February 2009 letters 
stated that it was the appellant's responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the Veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish disability 
rating or an effective date.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that 
service connection for the cause of the Veteran's death is 
not warranted.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  A 
certified copy of the Veteran's death certificate is also 
associated with the claims file.  

In addition, VA medical opinions were obtained in February 
2005 and April 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, 
the Board finds that the April 2009 medical opinion obtained 
in this case is adequate, as it is predicated on a full 
reading of the claims file, including the Veteran's service 
treatment records as well as his private and VA medical 
records.  It considers all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed as well as on medical 
literature.

The Board does observe the notation of the appellant's 
representative in December 2009 that it is unclear as to 
whether the April 2009 VA examiner was a cardiologist.  
However, the Board notes that the opinion was rendered by a 
physician and that there is no requirement that VA medical 
opinions be rendered by specialists.  Indeed, in Cox v. 
Nicholson, 20 Vet. App. 563 (2007), the Court held that it 
has never required that medical examinations under section 
5103A only be conducted by physicians.  As provided by 38 
C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In this case, the 
April 2009 VA examiner was a medical doctor, and thus, 
completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions, regardless of his 
specialty.  

The appellant's representative also claimed that the April 
2009 VA examiner had stated that there was no clinical study 
showing that stress contributes to heart disease.  The 
representative argued that there was medical literature 
indicating that veterans with PTSD in 1985 were more likely 
to have died due to heart disease in 2000 as compared to 
veterans without PTSD.  He provided a copy of the article 
that he obtained from the Internet.  However, the January 
2009 VA examiner indicated that he had done a literature 
review and even cited to some articles in his opinion.  
Indeed, he observed that there is some literature noting that 
in certain individuals mental stress may have a negative 
impact on the prognosis of coronary artery disease, but 
commented that the link was very weak.  Instead of stating 
that there was no clinical study showing that stress 
contributes to heart disease, as argued by the 
representative, the examiner indicated that there was no 
clinical study showing that stress contributes to actually 
causing death in patients with heart disease.  He also stated 
that there is no evidence of a causal connection between PTSD 
and heart disease that had been reported in the medical 
literature.  The examiner then proceeded to discuss the 
particular facts of the present case in the context of his 
literature review.  

The appellant's representative further contended that the 
April 2009 VA examiner may not have reviewed private medical 
evidence received by the Appeals Management Center (AMC).  It 
does appear that additional private medical records were 
received in August 2009.  However, the April 2009 VA examiner 
stated that he had reviewed the claims file, including 
treatment records from that particular physician.  In fact, 
the Board notes that some of those records were duplicative 
of the evidence already associated with the claims file prior 
to the April 2009 VA examination of the file and that many of 
the additional records do not pertain to the Veteran's PTSD 
or cardiovascular disorder.  In addition, the private 
physician had previously submitted a letter in July 2008 
summarizing his own observations and opinion, which would 
have been contained in the claims file when the April 2009 VA 
examiner reviewed it.

Thus, the April 2009 VA examiner was a medical doctor who 
reviewed the Veteran's claims file and pertinent medical 
literature and provided an opinion and rationale.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion with respect to the issue 
on appeal has been met. 

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  Service-connected 
disabilities or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there was resulting 
debilitating effects and general impairment of health to the 
extent that would render the person less capable of resisting 
the effects of either disease or injury primarily causing 
death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death. 38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in March 2005, and the immediate cause of death 
was listed as asystole (cardiac arrhythmia) due to congestive 
heart failure due to ischemic cardiomyopathy due to coronary 
artery disease.  Other significant conditions included 
hypertension, diabetes, hyperlipidemia, chronic renal 
failure, prostate carcinoma, and mitral valve insufficiency.  
At the time of the Veteran's death, service connection had 
only been established for PTSD. 

Initially, the Board finds that the Veteran did not have 
asystole (cardiac arrhythmia), congestive heart failure, 
ischemic cardiomyopathy, or coronary artery disease that were 
directly related to his military service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such disorders, and he did not 
seek treatment for any cardiovascular disorders until many 
decades following his separation from service.  Therefore, 
the Board finds that asystole (cardiac arrhythmia), 
congestive heart failure, ischemic cardiomyopathy, and 
coronary artery disease did not manifest during service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of any 
cardiovascular disorder, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that asystole 
(cardiac arrhythmia), congestive heart failure, ischemic 
cardiomyopathy, and coronary artery disease manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link any cardiovascular disorder 
to the Veteran's military service.  In fact, there was no 
event, disease, or injury in service to which a 
cardiovascular disorder could have been related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Indeed, the appellant 
does not contend that the Veteran's cardiovascular disorders 
were directly related to his military service, as she instead 
believes that his service-connected PTSD aggravated his heart 
condition.  Therefore, the Board finds that Veteran did not 
have asystole (cardiac arrhythmia), congestive heart failure, 
ischemic cardiomyopathy, and coronary artery disease that 
manifested during service or that were causally or 
etiologically related to an event, disease, or injury in 
service.

In addition, the Board concludes that the Veteran's service-
connected PTSD did not cause or contribute to his death.  The 
Board does observe that the appellant has submitted an 
altered death certificate in which the Veteran's private 
physician had added PTSD to the list of significant 
conditions.  However, in March 2009, a certified copy of the 
Veteran's death certificate was requested from the Montgomery 
County Vital Records in Dayton, Ohio.  That office did 
provide a copy of the Veteran's death certificate in April 
2009, which did not list PTSD as a significant condition 
contributing to his death.  

Moreover, there are two VA medical opinions weighing against 
the contention that the Veteran's PTSD contributed to his 
death.  In February 2005, a VA physician stated that there 
was no connection between the Veteran's PTSD and the cause of 
his death.  

In addition, the April 2009 VA examiner reviewed the 
Veteran's claims file as well as medical literature and 
observed that the Veteran had had multiple medical problems 
as well as advancing age that contributed greatly to his 
worsening condition.  He commented that there was no evidence 
supporting the contention that the Veteran's service-
connected PTSD substantially or materially contributed to his 
death either directly or in connection with other factors.  
In this regard, the examiner noted that there has been no 
causal connection between PTSD and heart disease reported in 
the medical literature.  He acknowledged that it has been 
stated that in certain individuals mental stress may have a 
negative impact on the prognosis of coronary artery disease, 
but the examiner also indicated that there has been no 
clinical study showing that stress is a contribution in 
causing death in coronary artery disease patients.  He stated 
that it is evident in this particular case that the Veteran's 
death was caused by numerous cardiac disorders of great 
severity.  As such, the examiner opined that there was no 
causal connection between PTSD and the cardiac diseases that 
had contributed to the Veteran's death.  

In answering the question of whether the Veteran's PTSD was 
of such severity to provide a material influence in 
accelerating his death, the April 2009 VA examiner noted 
there is a very weak, if any, link between mental stress and 
heart disease and none directly with PTSD.  He commented that 
in theory mental stress could directly (via endothelial 
dysfunction) or indirectly worsen hypertension and risk 
factors that may have a role in the progression of 
cardiovascular disease in certain patients.  Thus, the 
examiner stated that the mental stress experienced as a 
result of PTSD may have had an ill-defined role in 
aggravating or accelerating the Veteran's cardiac disease and 
hence death.  However, he indicated that the degree of 
aggravation due to stress and PTSD in this case could not be 
determined with certainty without resorting to speculation.  
Nevertheless, the examiner believed that it was "more 
likely" in this case that the well known risk factors 
contributed to the Veteran's worsening cardiac function and 
thereby his death.  The Board notes that it is not sufficient 
to show that the disorder casually shared in producing death, 
but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  

The Board does observe the July 2008 letter from the 
Veteran's private physician in which he indicated that he had 
treated the Veteran for approximately 15 years for various 
medical conditions, but primarily for severe congestive heart 
failure related to cardiac disease.  He noted that the 
Veteran had flashbacks as a result of his PTSD and was taking 
Xanax to help him deal with his anxiety.  The physician 
indicated that he could not specifically state that PTSD was 
the sole contributing factor to the Veteran's death, but 
commented that the continual stress of flashbacks, which can 
stimulate the body's reaction to stress, "could have played 
a role in helping to decrease the function of an already 
weakened heart and helped to contribute to his demise."  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009).  Moreover, 
as previously noted, it is not sufficient to show that the 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. § 
3.312(c).  Therefore, the Board assigns little probative 
value to the opinion of the July 2008 private physician.

The Board also acknowledges the medical literature submitted 
by the appellant and her representative indicating an 
association between PTSD and heart disease risk. However, 
this evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that the medical 
literature is of little probative value in this case.  
Therefore, the Board concludes that the preponderance of the 
evidence is also against a finding that the Veteran's 
service-connected PTSD was a principal or contributory cause 
of death.  

In summary, asystole (cardiac arrhythmia), congestive heart 
failure, ischemic cardiomyopathy, and coronary artery disease 
did not manifest in service and were not causally or 
etiologically related to an event, disease, or injury in 
service.  In addition, the Veteran's service-connected PTSD 
was not a principal or contributory cause of death.  Because 
the preponderance of the evidence is against the appellant's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the cause of the Veteran's death is not warranted.




ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


